J-S32039-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

NAFEAST FLAMER,

                            Appellant                No. 2299 EDA 2014


             Appeal from the Judgment of Sentence March 14, 2014
              in the Court of Common Pleas of Philadelphia County
                Criminal Division at No.: CP-51-CR-0007713-2009


BEFORE: BOWES, J., MUNDY, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                                   FILED May 11, 2016

        Appellant, Nafeast Flamer, appeals from the judgment of sentence

imposed following his jury conviction of one count each of first-degree

murder, criminal conspiracy to commit murder, carrying a firearm on the

streets of Philadelphia, and possessing an instrument of a crime. 1        We

affirm.

        This case arises from the fourteen-bullet shooting of Allen Moment, Jr.

on a Philadelphia street in an ambush carried out by his extended family

members; Moment died from his injuries approximately two-and-a-half

years later. The trial court summarized the factual background as follows:

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S.A. §§ 2502(a), 903(a)(1), 6108, and 907(a), respectively.
J-S32039-16


           In early January, 2006, Allen Moment, Jr. was acting as
     peacemaker between two feuding groups of people in the area of
     22nd Street and Pierce Street in Philadelphia, Pennsylvania.
     Moment was the cousin of [Appellant] and co-defendant Marvin
     Flamer. During the ongoing feud, Moment arranged to meet
     with [Appellant] and Hakim Bond in order to return a firearm
     that Moment had taken from [Appellant].             Abdul Taylor
     encountered [Appellant] and Bond as they waited for Moment.
     Shortly after Moment failed to arrive at the meeting, [Appellant],
     Bond, and Taylor were fired upon by some unknown assailant.
     [Appellant] believed that Moment had set them up, and told
     Taylor that [he] had been talking about “getting” Moment. On
     January 18, 2006, Taylor encountered a group of people in a lot
     on Ellsworth Street planning to go harm Moment. [Appellant]
     and Bond were among this group. Taylor saw approximately
     seven guns among this group of individuals.

           On January 20, 2006, at approximately 8:50 p.m., Moment
     was walking on Pierce Street, near the intersection with 22 nd
     Street, when he was approached by [Appellant], Bond, and two
     other individuals wearing dark hoodies.        As this group
     approached Moment, a friend of Moment’s, Shareem Nelson,
     called Moment and informed him of the group’s approach.
     Moment responded “I’m cool, they are my peoples.” Once
     [Appellant] and his companions reached Moment, the group
     opened fire on Moment, striking him approximately thirteen to
     fourteen times in the stomach, groin, and thigh areas. Co-
     defendant Marvin Flamer blocked Moment’s possible escape with
     his vehicle.

            Tony Waters, an off duty police officer who lived in the
     area, heard the gunshots and called 911. Police officers and
     paramedics arrived on the scene shortly thereafter and
     transported Moment to the Hospital at the University of
     Pennsylvania. Doctors determined that Moment’s bowel was
     eviscerating out of his abdomen and he was taken to surgery
     immediately. Over the course of the next two and a half years
     in the hospital, Moment was treated by Dr. Carrie Sims and
     suffered kidney failure, an open wound in his abdomen, a
     perforated digestive system, repeated infections, tracheostomy,
     fluid collection around his heart, depression, and a hemorrhagic
     stroke.




                                   -2-
J-S32039-16


              In late January, 2008, Dr. Sims called a family meeting in
       Moment’s hospital room and informed Moment that, while he had
       put up a good fight, he was dying and that he would not be
       leaving the hospital. While Moment could not move his body,
       Moment could communicate through head gestures and labored
       talking.     After this meeting, Moment asked, after some
       insistence from his mother, to talk to a detective. On February
       4, 2008, Moment was interviewed by Philadelphia Police
       detectives in the presence of his mother, Patricia Gooding, and
       uncle, Marquet Parsons. In this interview, Moment identified
       [Appellant] and Bond as the individuals who shot him. Moment
       further identified co-defendant Marvin Flamer as driving the get-
       away car that had blocked him in. Moment identified all three
       individuals in photo arrays. Moment informed Parsons that he
       did not talk to police prior to this interview because he did not
       want to be “called a snitch.” On February 14, 2008, Moment
       provided a videotaped interview in his hospital room. Moment
       eventually succumbed to his injuries and died on August 6,
       2008.

              Following Moment’s death, Abdul Taylor began cooperating
       with police and gave a statement on August 13, 2008. While
       this matter was pending for trial, Taylor’s statement was
       distributed as part of discovery and was eventually seen by
       Derrick “Heavy” White. Taylor informed his mother that he
       feared being called a snitch and told her that “they goin’ kill me,
       they got a hit out on me.” While [Appellant] was incarcerated,
       he received several visits from White. White agreed to kill
       Taylor, as Taylor’s testimony would prevent [Appellant] from
       coming home. On May 7, 2010, White shot Taylor in the head,
       killing him.[2]

(Trial Court Opinion, 11/07/14, at 2-5) (record citations and footnote

omitted).




____________________________________________


2
 White was convicted in a separate trial of conspiring with the Flamers to
murder Taylor. (See Trial Ct. Op., infra at 6 n.3).



                                           -3-
J-S32039-16



        Appellant proceeded to trial with co-defendant Marvin Flamer,3 and the

jury found him guilty of the above-mentioned offenses on January 23, 2014.

The court deferred sentencing pending preparation of a pre-sentence

investigation report (PSI) and a mental health evaluation.        On March 14,

2014, the court imposed an aggregate sentence of incarceration of life

without parole plus not less than twenty-one nor more than forty-five

years.4 The court denied Appellant’s timely post-sentence motions on July

14, 2014. This timely appeal followed.5

        Appellant raises eight issues for this Court’s review:

           1. Was the verdict against the weight of the evidence because
           the testimony of the Commonwealth’s witnesses were in
           conflict with each other and inconsistent?

           2. Should Appellant’s Batson[6] Motion have been granted
           because the Commonwealth’s first five peremptory challenges
           were used on African Americans?
____________________________________________


3
    Co-defendant Hakim Bond was tried separately. (See Trial Ct. Op., at 1).
4
   Appellant was seventeen-years-old at the time of the offense; he was
sentenced on the first-degree murder conviction pursuant to 18 Pa.C.S.A. §
1102.1(a)(1). (See N.T. Sentencing, 3/14/14, at 7). The statute provides
that juveniles convicted of first-degree murder after June 24, 2012, and who
are older than fifteen years of age at the time of the commission of the
offense, shall be sentenced to at least thirty-five years to life, or to a term of
life imprisonment without parole. See 18 Pa.C.S.A. § 1102.1(a)(1).
5
   Pursuant to the trial court’s order, Appellant filed a timely concise
statement of errors complained of on appeal on August 22, 2014. The trial
court entered an opinion on November 7, 2014. See Pa.R.A.P. 1925.
6
    Batson v. Kentucky, 476 U.S. 79 (1986).



                                           -4-
J-S32039-16



          3. Should Appellant’s motion for mistrial have been granted
          because the deceased’s mother made an inadmissible and
          highly prejudicial statement to the jury?

          4. Should Appellant’s motion for mistrial have been granted
          because the Commonwealth witness, Police Officer Hogue,
          made an inadmissible and highly prejudicial statement to the
          jury?

          5. Did the trial court err by denying Appellant’s request to
          direct the jury to disregard a question from the
          Commonwealth?

          6. Did the Assistant District Attorney commit prosecutorial
          misconduct by making prejudicial and inflammatory
          statements to the jury?

          7. Should the complaining witness’ video have been excluded
          from evidence due to coercion?

          8. Was the sentence imposed by the trial court excessive
          because the case was not rare and unusual?

(Appellant’s Brief, at 1-2).

       In his first issue, Appellant challenges the weight of the evidence

supporting     the   jury’s   verdict,    claiming   that   the   testimony   of   the

Commonwealth’s witnesses was conflicting and inconsistent.              (See id. at

5).7 This issue is waived and would not merit relief.

       Preliminarily, we observe that Appellant’s single-page argument on

this issue is undeveloped and that he cites only boilerplate law regarding
____________________________________________


7
  Appellant preserved his weight claim by raising it in his post-sentence
motion. See Pa.R.Crim.P. 607(A)(3); (see also Post-Sentence Motion,
3/21/14, at unnumbered page 1 ¶ B.3.).




                                           -5-
J-S32039-16



weight of the evidence claims.     Although Appellant baldly alleges that the

Commonwealth’s witnesses provided conflicting testimony regarding material

issues in the case, he fails to identify specifically this allegedly conflicting

testimony or provide this Court with any citations at all to the record. (See

id. at 5-6). Thus, Appellant has waived this argument. See Pa.R.A.P. 2101,

2119(a)-(c).

      Moreover, the record fully supports the trial court’s ruling on this

issue. The applicable standard of review is as follows:

            The finder of fact is the exclusive judge of the weight of
      the evidence as the fact finder is free to believe all, part, or none
      of the evidence presented and determines the credibility of the
      witnesses.

             As an appellate court, we cannot substitute our judgment
      for that of the finder of fact. Therefore, we will reverse a jury’s
      verdict and grant a new trial only where the verdict is so
      contrary to the evidence as to shock one’s sense of justice. A
      verdict is said to be contrary to the evidence such that it shocks
      one’s sense of justice when the figure of Justice totters on her
      pedestal, or when the jury’s verdict, at the time of its rendition,
      causes the trial judge to lose his breath, temporarily, and causes
      him to almost fall from the bench, then it is truly shocking to the
      judicial conscience.

            Furthermore, where the trial court has ruled on the weight
      claim below, an appellate court’s role is not to consider the
      underlying question of whether the verdict is against the weight
      of the evidence. Rather, appellate review is limited to whether
      the trial court palpably abused its discretion in ruling on the
      weight claim.

Commonwealth v. Boyd, 73 A.3d 1269, 1274-75 (Pa. Super. 2013) (en

banc) (citation and quotation marks omitted). “[T]he trial court’s denial of a

motion for a new trial based on a weight of the evidence claim is the least

                                      -6-
J-S32039-16


assailable of its rulings.” Commonwealth v. Weathers, 95 A.3d 908, 911

(Pa. Super. 2014), appeal denied, 106 A.3d 726 (Pa. 2015) (citation

omitted). When reviewing a weight claim, this Court carefully considers the

findings and reasons advanced by the trial court, because the trial judge had

the   opportunity   to   hear   and   see   the   evidence   presented.    See

Commonwealth v. Brown, 48 A.3d 426, 432 (Pa. Super. 2012), appeal

denied, 63 A.3d 1243 (Pa. 2013).

      Here, the trial court determined:

             . . . [O]nly days before Moment’s shooting, Abdul Taylor
      witnessed [Appellant], along with Bond, “plotting to go down . . .
      to harm [Moment]” while possessing several firearms. (N.T.
      Trial, 1/14/14, at 83; see id. at 84; see also N.T. Trial,
      1/15/14, at 221-22). Shareem Nelson, Jeffrey Chandler, Jr., and
      Aisha Williams each testified that they witnessed multiple
      individuals in dark hoodies approach Moment at the corner of
      22nd Street, where they shot Moment multiple times in the
      abdomen, pelvis, and upper thighs. (See N.T. Trial, 1/14/14, at
      113-15; 134-36, 156-57; see also N.T. Trial, 1/15/14, at 178-
      80). Aisha Williams, who knew [Appellant] all her life, identified
      [Appellant] as one of those individuals.        (See N.T. Trial,
      1/15/14, at 180-81). Just prior to the shooting, after Nelson
      telephoned Moment to warn him that four men in hoodies were
      “running toward [him],” Moment told Nelson, “I’m cool, they are
      my peoples.” (N.T. Trial, 1/16/14, at 19). While hospitalized,
      Moment stated repeatedly that he had been shot by his cousins,
      without identifying them by name. (See N.T. Trial, 1/14/14, at
      51; see also N.T. Trial, 1/15/14, at 139). Later on, when he
      believed he was about to die as a result of the extensive and
      lingering wounds which he sustained, Moment identified
      [Appellant] and Bond as the shooters and Marvin Flamer as the
      driver of the get-away car. (See N.T. Trial, 1/14/14, at 51, 55-
      58; see also N.T. Trial, 1/15/14, at 86-88; N.T. Trial, 1/16/14,
      at 59, 67). When Taylor’s statement to the police implicating
      [Appellant] was distributed as discovery, after repeated phone
      calls with [Appellant], Derrick “Heavy” White killed Taylor “in


                                      -7-
J-S32039-16


        order to get [Appellant] . . . home.” (N.T. Trial, 1/17/14, at 31;
        see id. at 57-59).

              All of this was compelling evidence that [Appellant]
        conspired to, and eventually did, shoot and kill Moment.
        Because the weight of the evidence fully supported the verdicts,
        the [c]ourt properly denied [Appellant’s] post-sentence motion.

(Trial Ct. Op., at 6) (footnote and case citation omitted; record citation

formatting provided).

        After review of the record, we cannot conclude that the court’s

decision constituted a palpable abuse of discretion.      See Boyd, supra at

1275.     The jury, as finder of fact, while passing upon the credibility of

witnesses and the weight of the evidence produced, was free to believe all,

part, or none of the evidence presented at Appellant’s trial, and its verdict of

guilt does not shock one’s sense of justice. See id. at 1274. Accordingly,

Appellant’s first issue is waived and would not merit relief.

        In his second issue, Appellant argues that the trial court erred in

failing to grant his Batson motion where the Commonwealth used its first

five peremptory challenges to exclude African Americans from the jury.

(See Appellant’s Brief, at 6). Appellant contends that the Commonwealth’s

explanations for each challenge were “merely pretext to justify the fact that

[it] was striking the jurors based on race[.]” (Id. at 7-8). We disagree.

        “In Batson, the United States Supreme Court held the Fourteenth

Amendment’s Equal Protection Clause forbids the prosecution from using its

peremptory challenges to exclude potential jurors based solely on their


                                      -8-
J-S32039-16


race.”     Commonwealth v. Towles, 106 A.3d 591, 601 (Pa. 2014), cert.

denied sub nom. Towles v. Pennsylvania, 135 S.Ct. 1494 (2015) (citation

omitted).

         Batson set forth a three-part test for examining a criminal
         defendant’s claim that a prosecutor exercised peremptory
         challenges in a racially discriminatory manner: first, the
         defendant must make a prima facie showing that the
         circumstances give rise to an inference that the prosecutor
         struck one or more prospective jurors on account of race;
         second, if the prima facie showing is made, the burden shifts to
         the prosecutor to articulate a race-neutral explanation for
         striking the juror(s) at issue; and third, the trial court must then
         make the ultimate determination of whether the defense has
         carried its burden of proving purposeful discrimination.

Commonwealth v. Harris, 817 A.2d 1033, 1042 (Pa. 2002), cert. denied

sub nom. Harris v. Pennsylvania, 540 U.S. 1081 (2003) (citations

omitted).

                     The second prong of the Batson test, involving
               the prosecution’s obligation to come forward with a
               race-neutral explanation of the challenges once a
               prima facie case is proven, does not demand an
               explanation that is persuasive, or even plausible.
               Rather, the issue at that stage is the facial validity of
               the    prosecutor’s    explanation.         Unless      a
               discriminatory intent is inherent in the prosecutor’s
               explanation, the reason offered will be deemed race
               neutral.

                      If a race-neutral explanation is tendered, the
               trial court must then proceed to the third prong of
               the test[.] . . . It is at this stage that the
               persuasiveness of the facially-neutral explanation
               proffered by the Commonwealth is relevant.

                                       *     *   *




                                           -9-
J-S32039-16


         The trial court should consider the totality of circumstances
      when determining whether the prosecutor acted with
      discriminatory intent or engaged in purposeful discrimination.
      Great deference must be given to the trial court’s finding as to
      an absence of discriminatory intent in peremptory challenges,
      and this finding will not be overturned unless clearly erroneous.
      Such deference is warranted because the trial court is in the
      position to make credibility determinations when viewing the
      demeanor of the prosecutor exercising the peremptory
      challenges.

Towles, supra at 601-02 (emphasis and citations omitted).

      Here, after defense counsel raised a Batson challenge during voir dire,

the Commonwealth outlined its reasons for striking the five potential jurors.

(See Voir Dire Volume 1, 1/13/14, at 112-17). The trial court found each of

the Commonwealth’s explanations credible and race-neutral, and determined

that it demonstrated no purposeful discrimination. (See id. at 114-17; see

also Trial Ct. Op., at 8-9).   After reviewing the record in light of relevant

legal principles, we conclude the court’s findings are supported by the record

and free of legal error.       See Towles, supra at 601-02.        Therefore,

Appellant’s second issue does not merit relief.

      In his third and fourth issues, Appellant maintains that the trial court

erred in failing to grant his motions for a mistrial where the victim’s mother

and Police Officer Paul Hogue made inadmissible and highly prejudicial

statements to the jury.    (See Appellant’s Brief, at 8).   These issues are

waived.

            In an appellate brief, parties must provide an argument as
      to each question, which should include a discussion and citation
      of pertinent authorities. Pa.R.A.P. 2119(a). This Court is neither

                                    - 10 -
J-S32039-16


     obliged, nor even particularly equipped, to develop an argument
     for a party. To do so places the Court in the conflicting roles of
     advocate and neutral arbiter. When an appellant fails to develop
     his issue in an argument and fails to cite any legal authority, the
     issue is waived.

Commonwealth v. Knox, 50 A.3d 732, 748 (Pa. Super. 2012), appeal

denied, 69 A.3d 601 (Pa. 2013) (case citations omitted).

     Here, Appellant’s arguments pertaining to his requests for a mistrial,

comprising a combined single page, are woefully undeveloped.        Appellant

neither cites nor discusses any legal authority to support his claims, nor

does he provide this Court with citations to the record.         Accordingly,

Appellant has waived his third and fourth issues.      See Pa.R.A.P. 2101,

2119(a)-(c); Knox, supra at 748.

     In his fifth issue, Appellant argues “[t]he trial court erred in denying

[his] request that the jury be directed to disregard a question from the

Commonwealth.”     (Appellant’s Brief, at 9).   He points to a question the

Commonwealth asked witness Sabrina Taylor implicating him in the murder

of Abdul Taylor. (See id.). This claim is waived and lacks record support.

     First, we observe that Appellant again cites no legal authority in

support of his issue. Thus, it is waived. See Pa.R.A.P. 2101, 2119(a)-(b);

Knox, supra at 748.

     Moreover, the claim is plainly belied by the record, which reflects the

following exchange:




                                   - 11 -
J-S32039-16


           [Assistant District Attorney]. You were with me and with us
      and here in the [criminal justice center] when Derrick “Heavy”
      White was convicted of first-degree murder; right?

            [Sabrina Taylor]. Yes.

           [Assistant District Attorney]. He was also convicted of
      conspiring with Marvin Flamer and [Appellant]?

            [Attorney for Appellant]: Objection, Your Honor.

            [Attorney for co-defendant]: Objection.

            THE COURT: Sustained.

            [Assistant District Attorney]: Based on his question, Judge.

            THE COURT: I’ll sustain the objection and direct the jury to
      disregard the question.

            [Assistant District Attorney]: Yes, sir.

(N.T. Trial, 1/15/14, at 50-51).

      Thus, a review of the relevant exchange confirms the trial court’s

assessment that “the record clearly reflects that not only did the [c]ourt

sustain [Appellant’s] objection to the Commonwealth’s question, it further

directed the jury to disregard the question without a request by [Appellant].”

(Trial Ct. Op., at 14).   Therefore, Appellant’s fifth issue is waived and is

belied by the record.

      In his sixth issue, Appellant argues that the assistant district attorney

committed prosecutorial misconduct warranting a new trial by making

certain prejudicial and inflammatory statements in front of the jury. (See

Appellant’s Brief, at 9-11).   Appellant challenges the following acts of the


                                     - 12 -
J-S32039-16


prosecutor: his reference to Appellant as “Feast the Beast,” a phrase drawn

from poems Appellant had written; his reading of Appellant’s poems during

closing argument; and his questioning of witness Shareem Nelson. (See id.

at 10-11). This issue is waived.

        Specifically, the crux of Appellant’s claim is that the prosecutor

inappropriately referenced portions of certain poems that he wrote.       (See

id.).   However, Appellant’s four-sentence argument addressing the poems

makes no attempt to describe them or their significance, explain why they

were prejudicial or inflammatory, or cite to the record.         Likewise, his

conclusory sub-argument regarding an allegedly argumentative question the

prosecutor posed to Shareem Nelson lacks citation to the record.         Thus,

Appellant’s undeveloped sixth issue is waived.          See Pa.R.A.P. 2101,

2119(a)-(c); Knox, supra at 748.

        In his seventh issue, Appellant argues that the trial court should have

excluded the victim’s videotaped interview with police from evidence

because it shows the police coaching him and instructing him when to nod

his head. (See Appellant’s Brief, at 11). He asserts that “[t]his is clearly

coercion[.]” (Id.). This issue is also waived.

        Specifically, Appellant’s argument on this issue consists of only four

conclusory sentences. (See id.). He again neither cites nor discusses any

legal authority to support his claims, nor does he provide this Court with




                                     - 13 -
J-S32039-16


citations to the record.   Accordingly, Appellant’s seventh issue is waived.

See Pa.R.A.P. 2101, 2119(a)-(c); Knox, supra at 748.

     In his eighth and final issue, Appellant challenges the discretionary

aspects of his sentence, arguing that the sentence “was excessive because

the case was not rare and unusual.” (Appellant’s Brief, at 12). He maintains

there was no evidence to support the trial court’s finding that the victim

experienced unusual suffering. (See id.). This issue does not merit relief.

     “A challenge to the discretionary aspects of a sentence must be

considered a petition for permission to appeal, as the right to pursue such a

claim is not absolute.” Commonwealth v. Hoch, 936 A.2d 515, 518 (Pa.

Super. 2007) (citation omitted). In order to reach the merits of such claim,

we must determine:

     (1) whether the appeal is timely; (2) whether Appellant
     preserved his issue; (3) whether Appellant’s brief includes a
     concise statement of the reasons relied upon for allowance of
     appeal with respect to the discretionary aspects of sentence; and
     (4) whether the concise statement raises a substantial question
     that the sentence is appropriate under the sentencing code.

Commonwealth v. Edwards, 71 A.3d 323, 329-30 (Pa. Super. 2013),

appeal denied, 81 A.3d 75 (Pa. 2013) (citation omitted).

     Here, although Appellant filed a timely appeal and preserved his

challenge to his sentence in a post-sentence motion, he failed to include in

his brief a concise statement of the reasons relied upon for allowance of

appeal pursuant to Pa.R.A.P. 2119(f). Furthermore, the Commonwealth has

objected to this omission.   (See Commonwealth’s Brief, at 25).     “In such


                                    - 14 -
J-S32039-16



circumstances, this Court is precluded from reviewing the merits of the claim

and the appeal must be denied.” Commonwealth v. Kiesel, 854 A.2d 530,

533 (Pa. Super. 2004) (citations omitted).         Therefore, we may not review

the merits of Appellant’s sentencing claim, and we deny allowance of appeal.

See id.8 Accordingly, Appellant’s final issue on appeal does not merit relief,

and we affirm the judgment of sentence.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/11/2016




____________________________________________


8
  Moreover, Appellant’s assertion that there is no evidence indicating that
the victim experienced unusual suffering is specious. At trial, Dr. Carrie
Sims, the experienced trauma surgeon who treated Moment during the two
and a half years following the shooting, testified “this was truly the most
horrific suffering I have seen in my entire career. It was awful.” (N.T. Trial,
1/14/14, at 163; see id. at 158-163).



                                          - 15 -